     3:16-cr-00560-JMC        Date Filed 07/21/21      Entry Number 564        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

UNITED STATES OF AMERICA,           )
                                    )                     Criminal No.: 3:16-cr-00560-JMC-9
      v.                            )
                                    )                          ORDER AND OPINION
ALLISON AMANDA SAULS,               )
                                    )
            Defendant.              )
____________________________________)

       Defendant Allison Amanda Sauls is currently serving the remainder of her seventy-two

(72) month sentence in home confinement under Bureau of Prisons (“BOP”) supervision. (ECF

No. 559.) This matter comes before the court on Defendant’s Motion for Compassionate Release

(ECF No. 554), pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), seeking a reduction of Defendant’s

prison sentence to time served or, alternatively, to time served with a period of home confinement

as a condition of supervised release. For the reasons set forth below, the court DENIES AS MOOT

Defendant’s Motion for Compassionate Release (ECF No. 554) because Defendant has already

been released to home confinement. (See ECF No. 559.)

                   I.     FACTUAL AND PROCEDURAL BACKGROUND

       On March 10, 2017, Defendant entered into a Plea Agreement, pleading guilty to one (1)

count of wire fraud in violation of 18 U.S.C. § 1343. (ECF No. 201.) As a result, Defendant was

sentenced to seventy-two (72) months of imprisonment. (ECF No. 458.) Defendant has currently

served approximately forty (40) months of her sentence. On July 27, 2020, Defendant filed a

Motion to Reduce Sentence for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

as a result of her end-stage glaucoma. (ECF No. 554.) Defendant sought relief to reduce her

sentence to time served; or, in the alternative, to permit Defendant to serve the remaining period

of detention in home confinement. (Id.)



                                                1
     3:16-cr-00560-JMC       Date Filed 07/21/21       Entry Number 564        Page 2 of 2




       On October 28, 2020, Defendant was released from Coleman Prison Camp and placed at a

halfway house to serve home confinement under the supervision of the BOP. (ECF No. 559.)

                                       II.    ANALYSIS

       Defendant has been released and placed on home confinement at a halfway house. (ECF

No. 559.) Therefore, the relief she sought of home confinement in the Motion for Compassionate

Release has already been achieved. (ECF No. 554.)

                                     III.    CONCLUSION

       For the foregoing reasons, the court DENIES AS MOOT Defendant’s Motion for

Compassionate Release (ECF No. 554) because Defendant has already been released to home

confinement.

       IT IS SO ORDERED.




                                                    United States District Judge

July 21, 2021
Columbia, South Carolina




                                              2
